Abatement Order filed August 18, 2020




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00342-CR
                                    ____________

                       JOHN WAYNE BATES, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 90-CR-0288

                             ABATEMENT ORDER

      Appellant is not represented by counsel on appeal. Appellant has requested
appointment of counsel. Appellant is appealing from the denial of his motion for
DNA testing. Appellant is not entitled to appointed counsel unless reasonable
grounds exist for the filing of the motion for post-conviction DNA testing. See Ex
parte Gutierrez, 337 S.W.3d 883, 891–92 (Tex. Crim. App. 2011). The clerk’s
record filed with this court does not reflect whether the trial court has made a finding
with regard to whether reasonable grounds exist for the filing of appellant’s motion.
Accordingly, we enter the following order.

      We ORDER the judge of the 212th District Court to determine whether
reasonable grounds exist for the filing of the motion for post-conviction DNA
testing, and, if so, whether appellant is indigent and, thus entitled to appointed
counsel. The judge shall appoint appellate counsel for appellant, if necessary. The
judge shall make a finding as to whether reasonable grounds exist for the filing of
appellant’s motion. The judge shall direct the trial court clerk to record that finding
in a supplemental clerk’s record, and file that record with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion.

                                   PER CURIAM
Panel Consists of Justices Spain, Hassan, and Poissant.